Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 21, 2015

The Court of Appeals hereby passes the following order:

A16D0018. BERNARD WILLIAMS v. THE STATE.

      In the wake of his participation in a home invasion, a jury found Bernard
Williams guilty of burglary, armed robbery, and other crimes. We affirmed his
convictions on appeal. Williams v. State, 287 Ga. App. 361 (651 SE2d 768) (2007).
Williams subsequently filed an extraordinary motion for new trial. The trial court
denied the motion, and we dismissed Williams’s appeal as untimely. Case No.
A09D0497 (Aug. 28, 2009). Williams then filed a motion to vacate void sentence.
The trial court denied the motion on July 24, 2015. Thirty-two days later, on August
25, 2015, Williams filed this application for discretionary review. We lack
jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA §
5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Because this application is untimely, we lack jurisdiction to consider it. See
Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992). Accordingly, this application
is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     09/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.